Citation Nr: 1022440	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  06-15 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1971 to October 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Indianapolis, Indiana, Regional Office (RO), of the 
Department of Veterans Affairs (VA).

The Board notes that, in June 2007, the Veteran testified at 
hearing before the RO.  A transcript of the hearing has been 
associated with the claims file.  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

Although further delay is regrettable, additional development 
is necessary in order to adjudicate the Veteran's claim.  
Here, the Veteran contends that his current right shoulder 
arthritis is due to service.  More specifically, he asserts 
that a pre-existing right shoulder injury was aggravated by 
service.  See June 2007 DRO hearing transcript. 

A review of the service records shows no evidence of a 
shoulder disability upon entrance.  The first notation of a 
shoulder problem is found in a May 1972 record showing a 
history of right shoulder trauma during a trampoline accident 
that occurred one year prior to service enlistment.  A 
November 1972 records shows treatment for a dislocated right 
shoulder.  A January 1973 record showed the Veteran 
complained about the shoulder popping in and out of joint.  
X-ray findings were normal.  A March 1973 record showed a 
history of right shoulder injury in high school with 
recurrent problems.  In a September 1973 Medical Board 
Report, the examiner noted that the Veteran had injured his 
shoulder in 1971 (prior to enlistment) and found no 
incurrence or aggravation by service.  An October 1973 
discharge examination report noted recurrent dislocations of 
the "left" shoulder with a note to see the Medical Board 
Report.  

Post-service records show continued treatment for the right 
shoulder since the late 1990s.  The record shows the Veteran 
experienced a flare-up in his shoulder in 1997, and 
radiological findings showed severe osteoarthritis in his 
right shoulder.  The Veteran underwent right shoulder surgery 
in October 1997.  Post-surgical treatment records show 
complaints of, and treatment for, chronic right shoulder pain 
from the time of the surgery until 2007. 

A July 1998 private examination report noted advanced 
osteoarthritis of the right shoulder.  The examiner opined 
that the Veteran probably had right shoulder instability in 
his younger years and, as a result of the trauma incurred to 
the joint from that injury, he gradually developed post-
traumatic arthritis.  The Board notes that this opinion 
relates the Veteran's right shoulder condition to an injury, 
but does not specify whether the injury occurred prior to or 
during service.  Further, it does not address the Veteran's 
contention of aggravation.  In this regard, the examiner 
provided no opinion as to whether the Veteran's current arm 
condition was aggravated by service.

In June 2005, the Veteran was afforded a VA examination.  
After reviewing the Veteran's complete medical history, the 
examiner diagnosed severe glenohumeral osteoarthritis of the 
right shoulder, as likely as not secondary to traumatic 
injury sustained prior to enlistment in 1969.  Again, the 
opinion did not address the issue of aggravation as it 
pertains to the Veteran's case.  Further, the opinion is not 
supported by the evidence of record showing a pre-service 
injury in 1971 rather than 1969.

An August 2005 letter from Dr. P.S., M.D. indicated that the 
Veteran's injuries to his shoulder, which were treated in 
1997 (at the time of the shoulder surgery), were unrelated to 
his trampoline accident in high school, but had developed 
over time due to repetitive use.  

The Board notes that a veteran will be considered to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service. 38 
U.S.C.A. § 1111.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).

When no preexisting condition is noted upon entry into 
service, a veteran is presumed to have been sound upon entry, 
and the presumption of soundness arises.  The burden then 
shifts to VA to rebut the presumption of soundness by clear 
and unmistakable evidence that a veteran's disability was 
both preexisting and not aggravated by service.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The determination of whether there is clear and unmistakable 
evidence that a defect, infirmity, or disorder existed prior 
to service should be based upon "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1).

Mere history provided by a veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the presumption of 
soundness upon entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998). 

Subsequently, the Federal Circuit explained the Miller 
decision by noting that "[n]othing in the court's opinion 
suggests that without such evidence the presumption can never 
be rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might 
be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b). 

Aggravation of a preexisting condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service). 

Once the presumption of soundness at entry has been rebutted, 
aggravation may not be conceded unless the preexisting 
condition increased in severity during service, pursuant to 
38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  
Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993) (citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991)).

Nonetheless, silence of the record on this point may not be 
taken as indication of no aggravation.  An opinion must be 
provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch 
v. Brown, 8 Vet. App. 139 (1995).  Further, such medical 
questions must be addressed by medical experts.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As noted herein, the Veteran's service entrance report shows 
no indication of a right shoulder condition.  Thus, in order 
to rebut the presumption of soundness, the question at issue 
is whether the Veteran's right shoulder condition pre-existed 
service and was aggravated thereby.  The Court has referred 
to the clear and unmistakable evidence standard as an 
"onerous one."  Laposky v. Brown, 4 Vet. App. 331 (1994).  

First, the Board will consider whether the evidence shows 
that the right shoulder condition clearly and unmistakably 
pre-existed service.  As noted above, service treatment 
records show multiple notations regarding a history of a 
right shoulder injury prior to service, including a September 
1972 Board Medical Report.  Further, the Veteran has provided 
numerous statements indicating that he injured his shoulder 
prior to service.  Thus, the Board finds that the "recorded 
history" requirement set forth in Miller, supra has been met 
and that the record shows clear and unmistakable evidence 
that the Veteran's right shoulder condition pre-existed 
service.  

Therefore, the remaining question is whether there is clear 
and unmistakable evidence that the Veteran's pre-existing 
right shoulder injury was aggravated beyond its natural 
progression during service.  In this regard, the Board notes 
that the in-service September 1973 Board Medical Report 
provided an inadequate discussion regarding aggravation.  The 
examiner stated that the Veteran's right shoulder injury pre-
existed service and was not aggravated by service, but did 
not consider or discuss whether the Veteran's shoulder 
condition was aggravated beyond the normal progression of the 
disorder.  Further, the report notes no evidence of treatment 
for right shoulder dislocations in service despite multiple 
records showing complaints of and treatment for dislocations.  
Thus, the Board finds that this report is not persuasive.

Additionally, the Board finds the June 2005 VA examination 
inadequate.  When VA undertakes to provide a VA examination 
or obtain a VA opinion it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  In this regard, the examiner related the 
Veteran's current right shoulder condition to a pre-service 
shoulder injury, but did not provide a discussion of whether 
the pre-service shoulder injury was aggravated beyond its 
natural progression during service.  Moreover, the VA 
examiner's opinion is directly contradicted by a August 2005 
private opinion which states that the Veteran's current right 
shoulder condition is not related to his 1971 trampoline 
accident prior to service, but was due to repetitive use.  

Based on this evidentiary posture, the Board finds that 
a remand of the Veteran's service connection claim is 
necessary.  Of particular importance to the Board in 
this regard are the multiple inadequate and conflicting 
medical opinions.  As discussed herein, some medical 
opinions associate the Veteran's right shoulder problems 
with the pre-service injury to this joint.  However, 
these medical conclusions do not address the question of 
whether the pre-existing right shoulder disorder was 
aggravated beyond its natural progression during 
service.  Further, in one medical opinion (dated in 
August 2005), a private physician concluded that the 
Veteran's right shoulder problems are not related to the 
pre-service injury but, rather, are due to "repetitive 
use."  

Consequently, additional VA examination is necessary to 
determine the nature, extent, and etiology of the 
Veteran's right shoulder disability.  First, a 
determination must be made as to whether the Veteran's 
current right shoulder disability is related to service 
or to the pre-existing injury to this joint.  With 
regard to any association of a current right shoulder 
disability to the pre-service injury, a determination 
must then be made as to whether such pre-existing right 
shoulder disability was aggravated beyond its natural 
progression during active duty.  [As noted above, 
silence of the record on this point may not be taken as 
indication of no aggravation.  An opinion must be 
provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996); 
Wisch v. Brown, 8 Vet. App. 139 (1995).]  

Accordingly, the case is REMANDED for the following action:

1.  Accord the Veteran an appropriate VA 
examination to determine the nature, 
extent, and etiology of his current right 
shoulder disability.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  All 
indicated studies, including X-rays, 
should be conducted.  

All pertinent right shoulder pathology 
should be noted in the examination report.  
The examiner should answer the following 
questions with a full rationale provided 
for each answer.  

(a)  Is there clear and unmistakable 
evidence that the preexisting right 
shoulder condition was aggravated 
(permanently worsened beyond its 
natural progression) during the 
Veteran's military service?  
    
Note: "Aggravation" of a preexisting 
disability refers to an identifiable, 
incremental, permanent worsening of the 
underlying condition, as contrasted 
with temporary or intermittent flare-
ups of symptomatology.

(b)  Does the Veteran have a current 
right shoulder disability that is 
separate and distinct from the 
pre-service injury to this joint?  If 
so, the examiner should express an 
opinion as to whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that any such 
current right shoulder disorder had its 
clinical onset in service or is 
otherwise related to active duty.  

2.  Then, readjudicate the claim on appeal 
in light of all of the evidence of record.  
If the issue remains denied, the Veteran 
and his representative should be provided 
with a supplemental statement of the case 
as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


